Citation Nr: 1232335	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  06-32 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for right knee disability.  

2.  Entitlement to service connection for left knee disability.  

3.  Entitlement to an increased rating for migraines, currently rated as 30 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982 with subsequent Navy Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in May 2011, when it was remanded for additional development.  

The Veteran testified before a Decision Review Officer (DRO) in February 2007.  A transcript of that hearing is of record.  

In August 2010, the RO increased the rating for the Veteran's migraines from 10 percent to 30 percent, effective from February 14, 2005.  Accordingly, the Board's decision will consider whether a rating in excess of 10 percent is warranted prior to February 14, 2005, and whether a rating in excess of 30 percent is warranted from February 14, 2005.  

The Board finds that there has been substantial compliance with the instructions of the Board's May 2011 remand as to the claim for an increased rating for migraines.  In this regard, the Board notes that the set of VA treatment records in the claims file has been updated.  

The issues of entitlement to service connection for a right and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

From July 8, 2004, the Veteran's service-connected migraines has resulted in a disability picture which more nearly approximates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 percent for the Veteran's service-connected migraines have been met, effective from July 8, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.  


Duty to Notify

The record shows that in a July 2004 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection, the original benefit sought on appeal.  The Veteran was also advised (in July 2004 and December 2004 letters) of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the claim arises from the Veteran's disagreement with the initial disability evaluation assigned following the grant of service connection.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311, 1314 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

March 2006 and May 2008 letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior caselaw imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with regard to the issue addressed in the following decision.  The record as it stands includes sufficient competent evidence.  All available pertinent records permitting a determination regarding the issue addressed herein, including in-service records, VA reports, and post-service VA treatment records and private treatment records have been obtained.  

The Veteran has been afforded VA examinations to evaluate her disability addressed in this appeal.  All pertinent examination reports are of record, including in February 2005, March 2007, August 2009, and August 2011, and specifically address the pertinent questions concerning the nature and severity of the service-connected disability on appeal.  The Board notes that the VA examination reports contain sufficient clinical findings and informed discussion of the pertinent features of the disability on appeal, as appropriate, to provide probative medical evidence adequately addressing the issue decided below.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent has been identified by the claimant as relevant to this appeal.  No further action is necessary to assist the claimant with the issue addressed on the merits in this decision.  

Analysis

The Veteran claims entitlement to assignment of an increased initial disability rating for her service-connected migraines.  She essentially contends that the disability is more severely disabling than the assigned ratings reflect.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In any event, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected migraines have been rated by the RO under the provisions of Diagnostic Code 8100.  Under this regulatory provision, a rating of 10 percent is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over last several months.  A rating of 30 percent is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum of 50 percent is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.   

Sharp Rees-Stealy private treatment records include a July 2004 report wherein the Veteran complained that she hit her head against another soccer player.  She complained of a mild headache and nausea the night before and the morning of the treatment.  However, she indicated she was experiencing increased dizziness, nausea, and increased severity of her headache (rated a 5 on a scale to 10), but which can be a 10 on a scale to 10.  The diagnosis was a concussion.  CT scan of the head was normal.  

Sharp Rees-Stealy private treatment records also include a September 2004 report that noted the Veteran's complaint of a migraine for several days.  She reported the headache has been constant for the past six days and that nothing seems to help.  She indicated the headache was a 3 (on a scale to 10) that morning, but a 7 to 7.5 at the time of treatment.  The diagnosis was acute migraine.  An October 2004 report noted her complaint that the headache was very steady.  She indicated there was no difference with Maxalt.  She denied photophobia or nausea.  

Sharp Ress-Stealy private treatment records further include a November 2004 report that noted the Veteran's complaint of a headache since she hit her head in July 2004.  She reported having constant, but fluctuating in intensity, headaches since the injury.  The headache reaches as high as 8 (on a scale to 10) with noise and light sensitivity, nausea, and worse pain with movement.  The physician noted that her background headache is dull, rated a 1 (on a scale to 10), without associated symptoms.  Her headache has been better in the past month since she started taking magnesium.  She used to have moderate to severe headaches a few times a week, although now they are rare.  When the headaches are intense, nothing works well.  Naprosyn or Advil help somewhat if taken early on.  Fioricet helps but it makes her sleepy.  Cafergot, Maxalt and Relpax have not helped.  It was noted she had a history of having two migraines per year.  The diagnosis was posttraumatic headaches, improving in the past month (due to the magnesium).  

The Veteran underwent a VA examination in February 2005 in connection with this issue on appeal.  The report discusses the Veteran's history, including experiencing approximately six to eight episodes of migraines per year, lasting three to five days.  When the migraines occur, 80 percent of the time she has to take off work, and goes to a quiet place and rests.  It was noted she treats the disability with Cafergot and occasionally Percocet which help.  The examiner diagnosed migraine headaches.  The examiner opined that the migraine headaches were somewhat disabling.  

Sharp Ress-Stealy private treatment records include a March 2005 report noting the Veteran's complaint of a migraine for three days with dizziness, affecting her equilibrium.  An April 2005 report noted her complaint that nothing was helping with her migraines as they were more frequent and persistent.  A May 2005 report noted her complaint that her migraines were still very bothersome.  An August 2005 report noted she was managing quite well with migraine relief.  A separate record noted she was suffering from a migraine with nausea.  An October 2005 report noted her complaint of experiencing four to five migraines per month, with no real difference in her migraines with migraine relief medication.  A February 2006 consultation report regarding her complaint of left knee pain and instability listed her current medication as Fioricet or Cafergot as needed for migraines and MigreLief once daily for migraine prevention.  

In her January 2006 notice of disagreement, the Veteran report that at the time of the February 2005 VA examination, she was experiencing six to eight migraines per month, not per year as reported in the examination report.  In addition, she stated that working was extremely difficult.  She also reported that she has never taken Percocet as reported in the examination report, but that she told the VA examiner she has tried Cafergot and MigreLief.  She stated she was currently experiencing a minimum of five to six episodes monthly.  

Correspondence dated December 2006 from J.M., identified as her manager, reported that the appellant has gone through a period when she suffered from several (five or more) headaches per month.  When the headaches begin, she will call in to work, or if she does work, it will only be for a short period.  Most recently, she appears to experience three to five headaches per month.  

February 2007 correspondence from J.P., identified as a co-worker of the appellant for over ten years, stated that there have been times the appellant has had numerous headaches within a short period of time and that sometimes it is days before the headaches resolve.  

February 2007 correspondence from L.H., identified as someone that has known the appellant for several years and witnessed her have many migraine headaches, reported that some migraine headaches are 100 percent debilitating and require rest for the entire day.  

At the February 2007 DRO hearing, the Veteran testified that the February 2005 VA examination was not based on facts regarding her but that there was some sort of mistake.  Specifically, she testified that she was having five to six headaches at the time of the examination, and that she does not know what Percocet is.  She indicated she was currently experiencing a headache which she has had for several days.  She reported she currently averages five to eight headaches per month.  When she has a debilitating headache, she testified she cannot function and that she must go to a quiet, cold, dark room and takes medication to sleep.  She estimated she has had approximately 20 such episodes in the past year.  She testified that if she takes medication at the onset of a headache, she can function at approximately half of her normal level.  

Sharp Ress-Stealy private treatment records include a March 2007 report noting the Veteran's complaint of experiencing five to eight headaches per month.  Fioricet makes her sleep and she wakes up with less severe of a headache, but that it is not entirely gone.  

The Veteran underwent another VA examination in March 2007.  She reported that her migraine headaches are generally located behind one eye or the other.  The headaches are throbbing in nature.  She may have a small visual aura of "fuzziness" with her headaches.  She indicated it was difficult to think when she has a headache.  She also experiences light and sound sensitivity, as well as nausea and vomiting with headaches.  She reported that her headaches have been occurring more often and that they can last several days.  She tries to take medication at the onset of a headache but that she is better off lying in a dark room.  She is currently trying Maxalt and Desipramine.  She reported she misses a day or two of work when her headaches begin, although sometimes she only misses a few hours.  The diagnosis was migraine headaches.  The examiner noted that it was unclear whether the Veteran has a visual aura with headaches or not.  

VA treatment records include an October 2008 report that noted her migraine headaches were stable with an over-the-counter preventive supplement.  She has not used Fioricet or Maxalt in a long time.  

On August 2009 VA examination, the Veteran reported that she experiences migraines four to six times per month with pain rated an 8 (on a scale to 10), lasting one to four days, precipitated by sleep variations and certain odors.  The headaches are aggravated by heat, noise, light, and movement.  The headaches are alleviated in part by medication such as MigreLief, Fiorcet, and Maxalt.  She reported she is unable to work through headaches, and that if they are controlled, she can function at approximately 50 percent.  The diagnosis was migraine headaches with a moderate degree of functional impairment.  

VA treatment records include a February 2010 report that noted her headaches were not under good control.  A July 2010 report noted her denial of a headache.  

On August 2011 VA examination, the Veteran complained of experiencing headaches on average six to eight times per month for the past five to ten years.  She indicated they were triggered by any disruption in her sleep pattern, extremely hot weather, or eating processed lunchmeat.  The headaches generally begin without warning and develop as a throbbing pain behind either eye.  The headaches are generally accompanied by nausea and sensitivity to light.  Her headaches are helped most by lying down in a dark, quiet and cold room.  Maxalt causes additional nausea and vomiting.  Severe headaches may last a few days.  Upon questioning, she was unable to give an approximation as to how often she missed work due to her headaches, although when pressed she stated approximately 30 percent of her headaches are incapacitating.  The diagnosis was migraine headaches.  

Additional VA treatment records note the Veteran uses Maxalt as a last resort due to vomiting.  

As noted above, in August 2010, the RO increased the rating for the Veteran's migraines from 10 percent to 30 percent, effective February 14, 2005.  In light of this partial grant, the Board must determine whether a rating in excess of 10 percent is warranted prior to February 14, 2005, and whether a rating in excess of 30 percent is warranted from February 14, 2005.  

Based on the evidence of record, the Board finds that a 50 percent disability rating is warranted since the award of service connection pursuant to the diagnostic rating criteria for migraine headaches, 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The evidence of record shows that the Veteran experiences at least four headaches per month, and approximately 30 to 80 percent of the headaches have been characterized as severe and incapacitating lasting several days.  During this time, she is unable to function.  Significantly, even when the headaches treated at their onset, the Veteran has reported that she can function, at best, at approximately 50 percent.  Moreover, the Veteran's manager (J.M.) for a large portion of the appeal period and a co-worker (J.P.) have both reported that when the headaches begin she is unable to work if they are severe, and that it takes several days before the headaches resolve.  Based on the description of her inability to function, corroborated by others, it would be reasonable to assume that these attacks produce severe economic inadaptability.  In conclusion, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's migraines at the very least approximate the criteria for a 50 percent disability rating.  See 38 U.S.C.A. § 5107.  Further, as the disability picture has remained consistent throughout the appeal period, the Board finds that the 50 percent disability rating should be awarded effective since the award of service connection, July 8, 2004.  

Extraschedular Consideration

The Board also notes that, in general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third stop of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the medical evidence and the symptoms described by the Veteran fit within the criteria found within the applicable diagnostic code.  In short, the rating criteria contemplate not only the Veteran's symptoms but the severity of her disability.  For those reasons, referral for extraschedular consideration is not warranted.  

Finally, as the record shows that the Veteran is employed, and has been largely throughout the appeal period (albeit she was out of work for an undetermined period after the company she was with went out of business in August 2008, but since she has worked intermittently doing contract work), the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to a disability rating of 50 percent for migraines is warranted.  To this extent, the appeal is granted, subject to the laws and regulations governing payment of VA monetary benefits.  


REMAND

The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In May 2011, the Board, in pertinent part, noted the Veteran's complete service treatment records, and Navy Reserve treatment records, particularly at the Miramar Naval Air Station in 1983, were not associated with the claims file.  Hence, the Board's instructions included obtaining and associating with the claims file all of the Veteran's active duty service treatment records, all Navy Reserve service treatment records (since January 1983), and all relevant treatment records from the Miramar Naval Air Station.  

Pursuant to the Board's instructions, the RO requested such records from the National Personnel Records Center (NPRC) in May 2011.  In May 2011, the NPRC responded that it could not identity a record based on the information furnished.  In September 2011, the RO also requested such records from the Records Management Center (RMC).  In October 2011, the RMC responded that a search for such records was negative.  Again in January 2012, the NPRC responded that it could not identify a record based on the information furnished.  The Board also notes that in May 2011 the NPRC indicated that no records were found for Balboa San Diego for 1985.  Notably, all such requests appear to have been under the name of "Julie D. Kirouac" and under the Social Security number provided on her Certificate of Release or Discharge from Active Duty.  However, as indicated in this decision and in the May 2011 Board remand, the Veteran has had several aliases.  Indeed, her Certificate of Release or Discharge from Active Duty lists her name as "Julie D. Diedrich".  But a January 1983 Naval Air Reserve Unit Administrative Remarks record lists her name as "Julie D. Rooney."  Moreover, an Inpatient/Outpatient Record Retirement Form lists her name as "Julie D. Rooney" and provides a Social Security different from that listed on her Certificate of Release or Discharge from Active Duty.  

While the Board regrets additional delay with regard to her claims seeking service connection for a right and left knee disability, it does not appear that this additional information was used in a search to secure the requested records.  Such additional evidence should, and must, be used to exhaustively determine whether the identified records are available.  Consequently, the Board finds that these matters must be remanded again to secure these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should take appropriate action to obtain and associate with the claims file all of the Veteran's active duty service treatment records (from July 1978 to July 1982) that are not already incorporated into the claims file.  Such action should include the additional information identified above so as to conduct an exhaustive search for such records.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.  

2. The AMC/RO should take appropriate action to obtain and associate with the claims file all of the Veteran's Navy Reserve service treatment records (since January 1983) that are not already incorporated into the claims file.  Such action should include the additional information identified above so as to conduct an exhaustive search for such records.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.  

3. The AMC/RO should take appropriate action to obtain and associate with the claims file all of the Veteran's relevant treatment records from the Miramar Naval Air Station (to include, but not limited to, Balboa Naval Medical Center), specifically including any records documenting treatment for her right or left knee in 1983.  Such action should include the additional information identified above so as to conduct an exhaustive search for such records.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.  

4. After completion of the above, any additional development deemed appropriate should be undertaken by the AMC/RO, including additional examination of the Veteran, if necessary.  See 38 C.F.R. § 3.159(c); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

5. Then, the issues on appeal should be readjudicated by the AMC/RO.  If the benefits sought on appeal are not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


